Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 1 of 13 PageID: 1427




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

      ANGELA KRIVULKA, individually and as Co-                  Civil Action No.: 2:20-cv-09724
      Executor of the ESTATE OF JOSEPH
      KRIVULKA,
                                                                            OPINION
                        Plaintiff,
            v.

      MICHAEL LERNER and LOWENSTEIN
      SANDLER LLP,
                   Defendants.

 CECCHI, District Judge.

 I.       INTRODUCTION

          This matter comes before the Court by way of defendants Michael Lerner (“Lerner”) and

 Lowenstein Sandler LLP’s (“Lowenstein”) (collectively “Defendants”) motion to dismiss (ECF

 No. 13) plaintiff Angela Krivulka’s (“Angela” or “Plaintiff”) Complaint (ECF No. 1 “Compl.”)

 pursuant to Federal Rule Civil Procedure 12(b)(1). Plaintiff opposed Defendants’ motion (ECF

 No. 30), and Defendants replied (ECF No. 44). The Court has considered the submissions made

 in support of and in opposition to the motion and decides the motion without oral argument

 pursuant to Federal Rule of Civil Procedure 78(b). For the reasons set forth below, the Court

 grants Defendants’ motion to dismiss.

 II.      BACKGROUND

          Plaintiff alleges that Defendants, in their role as Plaintiff’s counsel, unlawfully failed to

 disclose certain conflicts of interests during the administration of the estate of her late husband,

 Joseph Krivulka (“Joseph”), and the incidental probate proceeding. See generally Compl. This

 action is premised on diversity jurisdiction, and while the parties concede that Defendants are
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 2 of 13 PageID: 1428




 domiciled in New Jersey, they disagree as to where Joseph was domiciled when he died. 1 Plaintiff

 argues that she and Joseph were “domiciled . . . in Arizona continuously since at least August 2009

 through and including the date of [Joseph’s] death in February 2018.”2 Compl. at ¶ 15. Defendants

 argue that Joseph was domiciled in New Jersey as of the date of his death and, therefore, that the

 Court lacks subject matter jurisdiction over the Complaint because complete diversity of

 citizenship is lacking. See generally ECF No. 14.

            a. Joseph’s Association with the State of New Jersey

        Joseph died on February 17, 2018, at the age of 65, due to complications from cancer.

 Compl. at ¶ 117. Joseph was survived by his wife, Angela, and three adult children, each of whom

 are from prior relationships. Id. at ¶ 22. Joseph’s death certificate provides that his “usual

 residence address” was in Holmdel, New Jersey (the “Holmdel House”) when he died. Declaration

 of Michael Lerner, ECF No. 15 (“Lerner Decl.”), Ex. I.

        Joseph moved to New Jersey in or around 2000, and he married Angela in 2005. Compl.

 at ¶ 20. Angela concedes that, at the time of their marriage, the pair resided in New Jersey. Id. at

 ¶ 23. The next year, in 2006, Joseph and Angela moved into the Holmdel House. Id.; ECF No.

 30 (“Opp.”) at 5. In addition to the Holmdel House, Joseph controlled three other residential

 properties located in New Jersey. Lerner Decl. at ¶ 9. Joseph owned several motor-vehicles

 registered in New Jersey during this period as well. Id. ¶ 15, Ex. F. Furthermore, Joseph




 1
   Because Plaintiff brings this action “both as administratrix for her husband’s estate and in her
 individual capacity, in addition to establishing her own domicile . . . she must establish the
 citizenship of her late husband . . . at the time of his death.” Thorne v. OneWest Bank, FSB, No.
 15-422, 2015 WL 3903637, at *4 n.3 (D.N.J. June 25, 2015) (citations omitted).
 2
   Plaintiff previously sought jurisdictional discovery in this case regarding Joseph’s domicile.
 Opp. at 27–29; ECF No. 54. Magistrate Judge Andre Espinosa denied Plaintiff’s request finding
 that the documents Plaintiff sought to review “do not raise factual questions concerning Joseph
 Krivulka’s domicile at the time of his death.” ECF No. 57 at 2.


                                                  2
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 3 of 13 PageID: 1429




 maintained a driver’s license issued by the State of New Jersey, as well as numerous personal and

 business bank accounts located in New Jersey, when he died. Id. at ¶¶ 14, 20, Ex. D. Additionally,

 as recently as 2016, Joseph exercised his right to vote in New Jersey during the general presidential

 election. Id., Ex. C.

        Joseph also amassed substantial wealth as a successful pharmaceutical executive working

 for companies headquartered in, and operated out of, New Jersey. Id. at ¶¶ 3, 7. In addition to

 his businesses, Joseph filed his individual income tax returns in New Jersey through 2015, the

 last year for which he individually filed income tax returns before he died. Id. at ¶ 17, Ex. G.

 And, in March 2016, less than two years before his death, Joseph executed an IRS Form W-9

 that identified the Holmdel House as his permanent legal residence. Id. at ¶ 17, Ex. H.

            b. The Will

        In 2009, Joseph retained lawyers in Lowenstein’s Trusts & Estates Group to assist him

 with his estate planning (the “Will”). Id. at ¶¶ 10, 12. The most recent codicil to the Will,

 executed in 2016 (the “2016 Codicil”), listed Joseph’s primary residence as the Holmdel House. 3

 Id., Ex. B. Also in 2016, Joseph and his lawyers from Lowenstein met and discussed “changing

 [his] domicile” from New Jersey to Arizona and the effects that such a change would have on his

 estate. Declaration of John Berger, ECF No. 16 (“Berger Decl.”), Ex. A. However, later in that

 year, Joseph ultimately wrote to his lawyers at Lowenstein and expressed that he did not intend

 to change his domicile from New Jersey to Arizona. Id. at ¶¶ 4, 5, Ex. B.




 3
   The parties agree that Joseph did not execute any codicils to the Will following this 2016
 execution. Thus, the 2016 Codicil represents the final form of the Will.


                                                  3
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 4 of 13 PageID: 1430




            c. Joseph’s Cancer Diagnosis and Time Spent in Arizona

        Joseph and Angela purchased the first of their many residential properties in Arizona in

 March 2008. Compl. at ¶ 24. In the years to follow, the couple enjoyed an active social life in

 Arizona, which included joining multiple country clubs, as well as purchasing season tickets to

 attend Arizona Cardinals games. Opp. at 19. Ultimately, though, in August 2016, Joseph received

 a cancer diagnosis. Opp. at 9. Subsequently, Joseph sought and received his cancer treatments,

 and his hospice care, exclusively in Phoenix, Arizona. Id. As a result of such medical treatment,

 Joseph spent the vast majority of the last year of his life in Arizona. Id. at 10.

        Joseph also began conducting more of his pharmaceutical-related business out of Arizona

 following his cancer diagnosis. Id. at 11. During this same period, Joseph maintained numerous

 bank accounts, and registered several motor-vehicles, in Arizona. Id. at 12. Joseph put the

 Holmdel House up for sale in 2017, but the pair did not sell the property before Joseph’s death.

 Id. at 22. Joseph died at his home in Arizona in February 2018. Compl. at ¶ 117.

            d. The Period Following Joseph’s Death

        In March 2018, one month after Joseph’s death, Angela and Lerner, the co-executors of

 Joseph’s estate, initiated a probate proceeding in New Jersey Surrogate Court, Monmouth County.

 Lerner Decl. at ¶ 21, Ex. J. A few weeks later, Angela, in connection with her duties as a co-

 executor of Joseph’s estate, signed an “affidavit of domicile” for one of Joseph’s bank accounts

 which indicated that at Joseph’s “time of . . . death, [his] domicile . . . was 3 Bucks Mill Lane,

 County of Monmouth, State of New Jersey. [He] resided in the State of New Jersey for 12 years

 immediately preceding [his] death and was not a resident of any other state.” Id., Ex. R. Finally,

 in May 2019, Angela signed tax returns for Joseph’s estate covering the years immediately

 preceding his death. Id. at ¶¶ 24–26. On each of these “resident” tax returns, Angela identified




                                                   4
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 5 of 13 PageID: 1431




 Joseph’s “legal residence” or “domicile” as located in New Jersey. Id., Ex. K–O. Angela also

 filed an Arizona “non-resident” income tax return on behalf of Joseph’s estate for the 2017 taxable

 year. Id. at ¶ 23.

 III.    LEGAL STANDARD

             a. Federal Rule of Civil Procedure 12(b)(1)

         The burden of establishing federal subject matter jurisdiction ordinarily “rests with the

 party asserting its existence.” Dicke v. Jialin Li, No. 16-2163, 2017 WL 1011219, at *2 (D.N.J.

 Mar. 15, 2017) (citing Daimler Chrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)). A party

 may challenge subject matter jurisdiction pursuant to Rule 12(b)(1), and such challenges “may be

 facial or factual.” Id. (citing Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 257 (3d Cir.

 2009)). A facial attack “concerns an alleged pleading deficiency whereas a factual attack concerns

 the actual failure of a plaintiff’s claims to comport factually with the jurisdictional prerequisites.”

 Id. (citations omitted).

                      i. Factual Attack to Subject Matter Jurisdiction

         “In reviewing a facial attack, the court must only consider the allegations of the complaint

 and documents referenced therein and attached thereto, in the light most favorable to the plaintiff.”

 Id. (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). By contrast, a

 factual attack occurs where, like here, the defendants have “already filed an[] answer to the

 Complaint or otherwise presented competing facts,” such as in the form of sworn declarations.

 Const. Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014); see also Merck & Co.

 v. Apotex, Inc., No. 06-5789, 2007 WL 4082616, at *4 (D.N.J. Nov. 15, 2007), aff’d, 292 F. App’x

 38 (Fed. Cir. 2008) (“A movant need not have yet answered the claim to factually attack subject

 matter jurisdiction. . . [as] a movant may [also] submit an affidavit disputing a nonmovant’s factual




                                                   5
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 6 of 13 PageID: 1432




 basis for jurisdictional allegations.”); CNA v. United States, 535 F.3d 132, 145–46 (3d Cir. 2008),

 as amended (Sept. 29, 2008) (“[T]he Court may dismiss for lack of subject matter jurisdiction at

 any time, regardless of whether the moving party has filed an answer.”).

        Before the Court may consider a factual attack, the plaintiff must be afforded “an

 opportunity to present facts by affidavit or by deposition, or in an evidentiary hearing, in support

 of [her] jurisdictional contention.” Bautista v. St. Thomas E. End Med. Ctr. Corp., No. 19-0116,

 2020 WL 4677517, at *2 (D.V.I. Aug. 12, 2020) (quoting Berardi v. Swanson Mem’l Lodge No.

 48 of the Fraternal Order of Police, 920 F.2d 198, 200 (3d Cir. 1990)); see also Jayme v. MCI

 Corp., 328 F. App’x 768, 772 (3d Cir. 2008) (finding that the plaintiff had “an opportunity . . . [of]

 more than six months . . . to present facts in support his jurisdictional contention” such that the

 court could consider the defendant’s factual attack). Finally, when a defendant raises a proper

 factual attack, “the plaintiff bears the burden of establishing jurisdiction” such that “no

 presumptive truthfulness attaches to plaintiff’s allegations.” 4 Kemp v. Select Portfolio Servicing,

 Inc., No. 17-314, 2017 WL 2876466, at *2 (D.N.J. July 6, 2017); see also Forefront, L.P. v.

 Forefront Mgmt. Grp., LLC, 888 F.3d 29, 35 (3d Cir. 2018) (holding that while the defendant has




 4
   Plaintiff argues that the Court may not consider Defendants’ factual attack at this stage as it was
 made before Defendants answered the Complaint. Opp. 14–15. The Court disagrees given that,
 as described above, a district court may consider a factual attack so long as the plaintiff’s
 allegations “have been controverted,” Fuller v. FCI Manchester Health Serv., No. 12-7025, 2016
 WL 1182255, at *4 (D.N.J. Mar. 28, 2016) (quoting Mortensen v. First Fed. Sav. & Loan Ass’n,
 549 F.2d 884, 891 (3d Cir. 1977)), which is tantamount to either answering the complaint or
 “submit[ting] an affidavit . . . [that] disput[es] the non-movant’s factual basis for jurisdictional
 allegations.” Merck, 2007 WL 4082616, at *4. Here, Defendants “controverted” Plaintiff’s
 allegations by submitting the Lerner and Berger Declarations disputing Joseph’s asserted domicile.
 ECF Nos. 15, 16. Furthermore, Plaintiff was afforded with “an opportunity to present facts by
 affidavit . . . in support of [her] jurisdictional contention” in response to Defendants, and did so by
 filing numerous certifications regarding Joseph’s domicile (ECF Nos. 32–34). Berardi, 920 F.2d
 at 200.



                                                   6
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 7 of 13 PageID: 1433




 the initial “burden of production to raise a factual challenge,” the plaintiff thereafter has the

 “burden of proof to establish diversity jurisdiction by a preponderance of the evidence”).

                    ii. Diversity Jurisdiction

        The Complaint cites the diversity jurisdiction statute (Compl. at ¶ 18), 28 U.S.C. § 1332,

 which confers federal courts with subject matter jurisdiction over state law claims where the

 amount in controversy exceeds $75,000 and there is complete diversity of citizenship between the

 parties, i.e., the action is between “(1) citizens of different States; or (2) citizens of a State and

 citizens or subjects of a foreign state with irrelevant exceptions.” Jager v. Fleet Mgmt. Rd. Serv.,

 No. 14-8130, 2017 WL 4074281, at *3 (D.N.J. Sept. 14, 2017) (citations omitted).

        “Citizenship is synonymous with domicile, and the domicile of an individual is his true,

 fixed and permanent home and place of habitation. It is the place to which, whenever he is absent,

 he has the intention of returning.” McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286 (3d

 Cir. 2006) (citations omitted); see also Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir.

 2011) (“[D]omicile is established by an objective physical presence in the state or territory coupled

 with a subjective intention to remain there indefinitely.”).       “In determining an individual’s

 domicile, a court considers several factors, including declarations, exercise of political rights,

 payment of personal taxes, house of residence, and place of business.” McCann, 458 F.3d at 286

 (citations omitted). “Other factors to be considered may include location of brokerage and bank

 accounts, location of spouse and family, membership in unions and other organizations, and

 driver’s license and vehicle registration.” Id. (citations omitted). Additionally, while a person

 may have only one domicile, that same person may have “many residences” at one time. Gachau

 v. RLS Cold Storage, No. 11-76595, 2018 WL 4005739, at *2 n.1 (D.N.J. Aug. 22, 2018) (citations

 omitted).




                                                   7
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 8 of 13 PageID: 1434




        Finally, because Plaintiff brings this action “both as administratrix for her husband's estate

 and in her individual capacity, in addition to establishing her own domicile . . . she must establish

 the citizenship of her late husband . . . at the time of his death.” Thorne, 2015 WL 3903637, at *4,

 n.3 (citations omitted).

 IV.    DISCUSSION

        While Plaintiff alleges that this Court has subject matter jurisdiction over the Complaint

 pursuant to 28 U.S.C. § 1332, the Court finds that complete diversity of citizenship between the

 parties is lacking as Joseph was domiciled in New Jersey when he died,5 and, consequently, that

 subject matter jurisdiction is absent. See generally ECF No. 14; see also Juul Labs, Inc. v. 4X

 Pods, Eonsmoke, LLC, No. 18-15444, 2021 WL 62316, at *5 (D.N.J. Jan. 7, 2021) (“[D]omicile

 is established by an objective physical presence in the state or territory coupled with a subjective

 intention to remain there indefinitely.”) (citations omitted).

            a. Objective Physical Presence

        To start, Joseph established an “objective physical presence” in New Jersey as of the date

 of his death rendering himself at “home” in this state. Hovensa, 652 F.3d at 344 (3d Cir. 2011).

 Specifically:

            x    Joseph was registered to vote in New Jersey at the time of his death, and most
                 recently exercised his right to vote in New Jersey during the 2016 general
                 presidential election (Lerner Decl. at ¶ 13); 6




 5
   Defendants do not appear to contest Angela’s assertion that she is domiciled in Arizona as of the
 filing of the Complaint.
 6
   Joseph registered to vote in New Jersey in 2012—four years after he purchased his first home in
 Arizona (Compl. at ¶¶ 24, 27)—listing the Holmdel House as his permanent address. Lerner Decl.,
 Ex. C.


                                                   8
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 9 of 13 PageID: 1435




            x   Joseph filed resident income tax returns with the State of New Jersey through 2015,
                the last year for which Joseph filed income tax returns before his death (Id. at ¶ 17,
                Ex. G);7

            x   In May 2019, Angela executed tax returns on behalf of Joseph’s estate covering
                the years immediately preceding his death indicating that Joseph’s domicile was
                located in New Jersey (Id. at ¶ 24–26, Ex. K–Q);

            x   Joseph owned and controlled numerous companies that maintained principal
                business addresses in New Jersey up until his death (Id. at ¶ 9);

            x   Joseph controlled multiple residential properties located in New Jersey as of the
                date of his death, including the Holmdel House (Id. at ¶ 9);

            x   Joseph maintained numerous personal and business bank accounts located in New
                Jersey up until his death (Id. at ¶ 14);

            x   Joseph maintained a New Jersey issued driver’s license as of the date of his death
                (Id., Ex. D);

            x   Joseph owned several motor-vehicles registered in New Jersey at the time of his
                death (Id. at ¶ 15, Ex. F); and

            x   Joseph’s three surviving adult children resided in New Jersey as of the date of his
                death (Id. at ¶ 20, Ex. J).8

 McCann, 458 F.3d at 286 (citations omitted) (listing relevant factors for analyzing where one’s

 domicile is located).




 7
   Moreover, following Joseph’s death, Angela and Lerner, in their capacities as co-executors of
 Joseph’s estate, filed an Arizona “non-resident” income tax return for the 2017 taxable year on
 behalf of Joseph’s estate. Lerner Decl. at ¶ 23.
 8
   While Angela asserts that she was domiciled in Arizona (and not New Jersey) as of the date of
 Joseph’s death (Compl. at ¶ 15), the Court notes that Angela maintained numerous New Jersey
 related contacts at that time, including a New Jersey driver’s license (Lerner Decl. at 15, Ex. E).
 Furthermore, in March 2018, Angela listed her permanent residence—under penalty of perjury—
 as the Holmdel House, (id. at ¶ 22, Ex. L), and it was not until April 2018—following Joseph’s
 death—that Angela emailed her lawyers noting that she would be “establish[ing] residence in the
 State of Arizona.” Id., Ex. F.


                                                  9
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 10 of 13 PageID: 1436




                 b. Subjective Intention

          Joseph also demonstrated that he “subjective[ly] inten[ded]” for his domicile to remain

  located in New Jersey. Hovensa, 652 F.3d at 344. For example, in 2016, just two years prior to

  Joseph’s death and several years after Joseph purchased his first residential property in Arizona,

  Joseph wrote to his lawyers stating that he did not wish to change his domicile from New Jersey

  to Arizona. Berger Decl. at ¶ 5, Ex. B. Moreover, the Court notes that Plaintiff neither asserts that

  Joseph suffered from diminished mental capacity in the last years of his life, nor that he

  subsequently attempted to change his domicile in connection with his estate planning.

          Nevertheless, Plaintiff presents purportedly countervailing evidence to support the notion

  that Joseph was domiciled in Arizona when he died. First, Plaintiff points to a New Jersey state

  court jury questionnaire that Joseph filled out in April 2017 in which Joseph indicated that he was

  ineligible for jury duty in New Jersey because he was “no longer [a] NJ resident.” Opp. at 12.

  The Court finds limited relevance in Joseph’s jury questionnaire, however, given the context in

  which Joseph gave this response. See, e.g., Guarino v. Larsen, 11 F.3d 1151, 1154 (3d Cir. 1993)

  (postulating that “two persons . . . had attempted to avoid jury duty by giving false answers during

  voir dire”).

          Plaintiff also alleges that Joseph and Angela placed the Holmdel House up for sale prior to

  his death and that this provides evidence as to Joseph’s intent to permanently “move[] to Arizona.”

  Opp. at 20. Still, even aside from the Holmdel House—which Joseph and Angela never actually

  sold—Joseph controlled numerous other properties in New Jersey evidencing his continued

  connection with the state.

          In addition, Plaintiff highlights that Joseph spent “85%” of his last year of life in Arizona.

  Opp. at 9–10. However, the Court notes that much of Joseph’s time in Arizona was spent with




                                                   10
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 11 of 13 PageID: 1437




  medical providers (Opp. at 18–19), and federal courts have found that domiciliary analysis does

  not turn on where an individual receives “medical care and hospice . . . [and] ultimately passe[s]

  away.” See Bluecross Blueshield of Oregon, No. 20-5445, 2020 WL 5045157, at *4 (W.D. Wash.

  Aug. 3, 2020), report and recommendation adopted sub nom., 2020 WL 5038733 (W.D. Wash.

  Aug. 25, 2020). Rather, in such instances, the Court looks to whether the decedent “made any

  other changes suggesting an intent to remain.” Id. (a decedent evidences his intent for the state in

  which he died to be his domicile where the decedent changed “his voter registration, banking and

  other accounts, memberships in organizations, driver’s license and automobile registration, or tax

  payments” to represent his residence in that state). Here, as described above, Joseph made no such

  efforts that suggests that he intended to change his domicile from New Jersey to Arizona.

         Finally, Plaintiff avers that Joseph maintained several motor-vehicles that were registered

  in Arizona, conducted business in Arizona, and maintained bank accounts in Arizona in the years

  preceding his death. Opp. at 17–20. Nonetheless, as described above, Joseph’s connections with

  New Jersey were, at the very least, just as strong as his associations with Arizona when he died.

  While the Court acknowledges that Joseph may have maintained residencies in both New Jersey

  and Arizona, see Gachau, 2018 WL 1919830, at *4 n.3, an individual’s residency is merely

  tantamount to the place where he maintains a “bodily presence as an inhabitant,” whereas an

  individual’s domicile requires a demonstration of his intent to make that state his true “home.” In

  re Townsend, No. 10-14167, 2012 WL 112995, at *4 (Bankr. D. Kan. Jan. 12, 2012) (citing Black’s

  Law Dictionary). Put differently, here, while Joseph may have maintained an “objective physical

  presence” in both New Jersey and Arizona when he died, he only “subjectively inten[ded]” New

  Jersey to constitute his domicile. Hovensa, 652 F.3d at 344.




                                                  11
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 12 of 13 PageID: 1438




         Accordingly, given that Joseph and Defendants are domiciled in New Jersey, complete

  diversity of citizenship is lacking here such that the Court does not maintain subject matter

  jurisdiction over the Complaint. Dakota Asset Servs. LLC v. Nixon, No. 19-16126, 2020 WL

  7707042, at *2 (D.N.J. Dec. 29, 2020) (“[T]he Court . . . finds that complete diversity of citizenship

  does not exist in this action, and the Court [therefore] lacks subject matter jurisdiction over this

  matter pursuant to 28 U.S.C. § 1332.”).

         Further, insofar as Plaintiff argues that, at this stage, the Court may not consider where

  Joseph was domiciled when he died as this issue is too “intertwined” with the merits of Plaintiff’s

  claims, (Opp. at 24–27) her averment is misplaced. Specifically, Plaintiff notes that her instant

  claims involve allegations that Defendants failed to advise her—due to a conflict of interest—

  about the legal ramifications of directly and indirectly listing New Jersey, as opposed to Arizona,

  as Joseph’s domicile on various probate and post-death tax forms. ECF No. 54 at 4. As a result,

  according to Plaintiff, “the merits of such claims are inextricably intertwined with the factual

  dispute underlying [Defendants’ pending motion to dismiss], i.e., Mr. Krivulka’s domicile when

  he died.” Id. The Court, however, would find that Joseph was domiciled in New Jersey when he

  died even notwithstanding these probate and post-death tax forms or Plaintiff’s allegations

  regarding Defendants’ actions. Indeed, as described above, Defendants have presented numerous

  allegations independent from this challenged evidence—including, among other contacts,

  correspondence with counsel prior to his death that New Jersey was his domicile, Joseph’s driver’s

  license, his voting record, and his income tax returns—that support the Court’s domiciliary

  finding.9



  9
   With respect to Plaintiff’s “conflict-of-interest” claim in her Complaint, the Court notes that after
  Joseph died, and while Plaintiff was represented by a counsel of her choosing, Cravath, Swaine,



                                                   12
Case 2:20-cv-09724-CCC-AME Document 59 Filed 07/30/21 Page 13 of 13 PageID: 1439




  V.     CONCLUSION

         Accordingly, for the reasons set forth above, Defendants’ motion to dismiss (ECF No. 13)

  is granted. An appropriate Order accompanies this Opinion.

  DATED: July 29, 2021

                                                         CLAIRE C. CECCHI, U.S.D.J.




  & Moore, she signed numerous tax returns on behalf of Joseph indicating that he was domiciled
  in New Jersey. ECF No. 55 at 2, n.1.


                                                13
